DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, the feature, “lateral sides” is not disclosed in the originally filed specification.  The examiner suggests that the lateral sides are the same feature as the side panels originally disclosed as parts of the central member.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The examiner suggests that the “first cord connector” is intended to be the first cam cover cord connector, introduced in Claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 5-7, 10, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primos, U.S. Patent No. 7,770,768, in view of Blanking, U.S. Patent No. 6,179,186.  As to Claim 1, Primos teaches a bow sling comprising a central member (30), with lateral sides (32) and having a first cam cover (34) at a first end, Col. 3, ln. 47-50.  The first cam cover may have a cord (44), having a fixed portion attached to the first cam cover, Col. 5, ln. 10-12.  Primos teaches that the central member may have a first cam cover cord connector (42, 25), Col. 5, ln. 8-10 and 59-60, and see Figure 4.  The fixed portion of the cord may be spaced from the first cam cover cord connector of the central member, see drawing below, and a loose portion (38) of the cord may be adapted and configured to be releaseably attached to the first cam cover cord connector, Col. 5, ln. 15-18.  The cord may extend along the lateral sides of the bow sling, see Figures 3 and 4.  Primos teaches that the first cam cover cord connector may be arranged on a lateral side of the central member instead of between the lateral sides.  Blanking teaches a sling (backpack) comprising a central member (50) comprising lateral sides (52), Col. 3, ln. 49-53.  A cover (16) including a cord (18) may be provided at an end and a first cover cord connector (20) may be arranged on the central member between the lateral sides, Col. 4, ln. 45-52 and Col. 5, ln. 1-4, and see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Primos with a cover cord connector arranged between lateral sides of a central member, to provide Primos with a known substitute arrangement of the first cam cover cord connector for receiving attachment of the cord.  Primos, as modified, discloses the claimed invention except for providing the first cam cover cord connector of the central member in two secured parts (42, 25) instead of an integral part releasably attaching the loose portion of the cord to the central member.  It would have been obvious to one having ordinary skill in the art at the effective filing date to use a one piece construction instead of a rigidly secured parts In re Larson, 340 F. 2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).   
    PNG
    media_image1.png
    160
    426
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    196
    514
    media_image2.png
    Greyscale

As to Claim 2, Primos, as modified, discloses the claimed invention, except for providing an additional cam cover cord connector, to comprise a plurality of first cam cover cord connectors.  It would have been obvious to one of ordinary skill in the art at the effective filing date to duplicate the cam cover cord connector, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  As to Claim 5, Primos, as modified, teaches that the cam cover cord connector, on the central member, may be disposed proximate a portion of a shoulder harness (22, 24), see Figure 1, but Primos, as modified, does not specifically indicate that the cam cover cord connector may face the shoulder harness.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the first cam cover cord connector in facing In re Japikse, 86 USPQ 70 (CCPA 1950).  As to Claim 6, Primos, as modified, together with the cited case law, is applied as in Claim 1, with the same features being considered to be a disclosure of the second cam cover on a second end of the central member opposite the first end together with a cam cover cord connector, a cord having a fixed portion attached to a cam cover spaced from a cam cover cord connector of the central member, and a loose portion attached to a cam cover cord connector, see Figure 1, showing a cam cover on each end of the central member, each cam cover comprising similar features.  As to Claim 7, Primos, as modified, together with the cited case law, is applied as in Claim 2.  As to Claim 10, Primos, as modified, together with the cited case law is applied as in Claim 5.  As to Claim 20, Primos teaches that the central member may be adapted and configured to cover the strings of a bow, Col. 3, ln. 47-48.  As to Claim 21, Primos teaches that the bow sling may comprise a shoulder harness (22, 24) releasably attached to the central member, Col. 5, ln. 28-30, 58-63, and Col. 6, ln. 5-9, noting that the bow retention assemblies may comprise releasable fasteners.  
Claims 3, 4, 8, 9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primos, in view of Blanking, and in further view of Zobel, U.S. Patent No. 6,367,625, and Seiders et al., U.S. Patent Application No. 2018/0098607.  Primos, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 3 and 4, Primos teaches that the cord of the first cam cover comprises a loose portion configured to releasably engage with a connector, as discussed above, but Primos, as modified, does not teach a hook cooperating with a loop.  Zobel teaches a sling comprising a central member (12) and a club head cover (20), Col. 4, ln. 2-12, noting that the golf bag is suitable for carrying clubs having heads exposed outside the As to Claims 8 and 9, Primos, Blanking, Zobel, and Seiders, are applied as in Claims 3 and 4, with the same obviousness rationale being found applicable with regard to the second set of like features on the second end of the central member.  As to Claims 11-18, Seiders teaches that a cord connector may comprise a first strap member having spaced apart stich lines extending .

    PNG
    media_image3.png
    474
    646
    media_image3.png
    Greyscale

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primos, in view of Blanking, and in further view of Zobel, and Seiders, as applied in Claims 6, 8, 9, and 15, and in further view of Arajakis, U.S. Patent Application No. 2007/0131728.  Primos, as modified, substantially shows the claimed limitations, as discussed above.  Further, Primos, as modified, In re Japikse, supra.  Primos, as modified, is silent as to a carrying handle.  Arajakis teaches a bow sling (carrier) including a central member (4) with a centrally located carrying handle (22), paragraphs 0028 and 0031 and see Figure 2.  It would have been obvious to one of ordinary skill in the art and the effective filing date to provide Primos, as modified, with a centrally located carrying handle, as taught by Arajakis, to provide Primos, as modified, with a known substitute alternate feature for carrying the bow sling.  Primos, as modified, discloses the claimed invention except for indicating that the carrying handle may be disposed between first and second strap members and integrated with the strap members.   It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the carrying handle between first and second strap members, since it has been held that rearranging the parts of an invention involves only routine skill in the art, In re Japikse, supra.  Further, it would have been obvious to one having ordinary skill in the art at the effective filing date to use a one piece construction instead of a rigidly secured parts since it has been held that use of one piece construction instead of rigidly secured parts is a mere obvious matter of engineering choice, In re Larson, supra.
22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Primos, in view of Blanking, and in further view of Arajakis.  Primos, as modified, substantially shows the claimed limitations, as discussed above.  Primos, as modified, is silent as to a strap configured to extend around a central riser portion of a bow.  Arajakis teaches a bow sling (carrier) including a central member (4), paragraph 0028.  Arajakis teaches a strap adapted and configured to extend around a central riser portion of a bow and releasably attach to the central member, paragraphs 0029 and 0030 and see Figure 2, noting that riser portion of a bow is received in the central member with strap extending around and releaseably secured by a buckle.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Primos, as modified, with a strap adapted and configured to extend around a central riser portion of a bow and releasably attach to a central member, as taught by Arajakis, to provide Primos, as modified, with a known substitute configuration for receiving a riser of a bow in a bow sling.  
Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive. 
Applicant’s argument regarding the failure of Primos to teach an anchor between lateral sides of the bow sling is considered moot, in view of the new grounds of rejection.  Further, the examiner notes that Primos, as modified, according to the present office action would provide the same degree of access to the cam as the inventive sling, as discussed by applicant.  The examiner maintains the position that the cited case law supports a finding that a one piece construction of the cam cover cord connector would be an obvious modification of the structure disclosed by Primos, to provide a feature for attaching a loose end of a cord to a central member.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner maintains the position that Primos, as modified by Blanking, would have motivated a person of ordinary skill in the art to consider the combined teaching of the references and to discover an anchor assembly between lateral sides.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.